Case 20-80027-jw         Doc 37     Filed 09/15/20 Entered 09/15/20 16:57:33          Desc Main
                                    Document      Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT

                        FOR THE DISTRICT OF SOUTH CAROLINA

  In re,
                                                                C/A No. 19-06512-JW
  Brian James Macdonald,
                                                             Adv. Pro. No. 20-80027-JW
                                          Debtor.
                                                                     Chapter 13
  Michael Furlow
  Cathy Furlow,                                                     JUDGMENT

                                         Plaintiffs,

  v.

  Brian J. Macdonald,

                                       Defendant.

           Based upon the Findings of Fact and Conclusions of Law as recited in the Order

 entered on September 15, 2020, the Court grants judgment as to Plaintiffs’ cause of action for

 a partition and sale of the jointly-owned property known as 5718 Captain Kidd Road in

 Hollywood, South Carolina (“Subject Property”), with the Court finding that Plaintiffs hold a

 75% interest in the Subject Property and Defendant holds a 25% interest in the Subject

 Property. Finding that a sale of the Subject Property is appropriate, the Court shall address

 the procedures of the sale of the Subject Property by separate order.

           The Court also grants judgment in favor of Plaintiffs as to their unjust enrichment

 cause of action seeking reimbursement of certain expenses of the Subject Property paid by

 Plaintiffs. Defendant is liable in the amount of $2,827.25 for his share of the expenses.

           Both parties’ requests for attorney’s fees are denied.

           Further, based upon the Findings of Fact and Conclusion of Law as recited in the Order

 Granting Motion for Summary Judgment entered on July 27, 2020, the Court granted
Case 20-80027-jw      Doc 37     Filed 09/15/20 Entered 09/15/20 16:57:33         Desc Main
                                 Document      Page 2 of 2



 judgment in favor of Defendant as to Plaintiffs’ unjust enrichment cause of action for past

 rents based on an alleged ouster.

 Columbia, South Carolina
 September 15, 2020


FILED BY THE COURT
    09/15/2020




                                                 US Bankruptcy Judge
                                                 District of South Carolina



  Entered: 09/15/2020




                                             2
